               Case: 3:19-cv-00038-wmc Document #: 69 Filed: 11/13/20 Page 1 of 5

                                          TRIAL EXHIBIT FORM

              EXHIBIT (S) OF

Defendants Joshua Kaul, Ismael Ozanne, Dawn      Planned Parenthood of Wisconsin, Inc., et al.
    Crim, Kenneth B. Simons, Timothy W.
  Westlake, Mary Jo Capodice, Alaa A. Abd-       v.                    Case No. 19-CV-38
  Elsayed, David A. Bryce, Michael Carton,
  Padmaja Doniparthi, Rodney A. Erickson,
 Bradley Kudick, Lee Ann R. Lau, David M.        Joshua Kaul, et al.
   Roelke, Robert L. Zoeller, Peter J. Kallio,
   Pamela K. White, Rosemary Dolatowski,
Jennifer Eklof, Elizabeth S. Houskamp, Sheryl
A. Krause, Lillian Nolan, and Luann Skarlupka

  Date                Identification                         Description                 Offers, Objections,
             No.             Witness                                                     Rulings, Exceptions
                                                 Rule 26(a)(2) Rebuttal Report of
                                                 Michael J. New, Ph.D., dated
             501
                                                 February 28, 2020, with Appendix
                                                 A and Curriculum Vitae

                                                 Assumptions for Jane Collins
                                                 expert report (Exhibit 3 to Jane
             502                                 Collins deposition on September 3,
                                                 2020), CO00000002 to
                                                 CO00000004

                                                 Reported Induced Abortions in
                                                 Wisconsin 2018, February 2020
                                                 Release, Wisconsin Department of
             503
                                                 Health Services (Exhibit 12 to
                                                 Daniel Grossman deposition on
                                                 August 25, 2020)

                                                 Joanna Venator & Jason Fletcher,
                                                 Undue Burden Beyond Texas: An
                                                 Analysis of Abortion Clinic
             504                                 Closures, Births, and Abortions in
                                                 Wisconsin (October 2019) (Exhibit
                                                 2 to Jason Fletcher deposition on
                                                 September 14, 2020)

                                                 Reported Induced Abortions in
                                                 Wisconsin 2017, December 2018
                                                 Release, Wisconsin Department of
             505
                                                 Health Services (Exhibit 3 to Jason
                                                 Fletcher deposition on September
                                                 14, 2020)
        Case: 3:19-cv-00038-wmc Document #: 69 Filed: 11/13/20 Page 2 of 5

Date          Identification                   Description                 Offers, Objections,
       No.           Witness                                               Rulings, Exceptions

                                   Jason Fletcher expert report MS
                                   Excel native file (Exhibit 4 to Jason
       506
                                   Fletcher deposition on September
                                   14, 2020)

                                   County FIPS Code Listing for the
                                   State of Wisconsin (Exhibit 5 to
       507
                                   Jason Fletcher deposition on
                                   September 14, 2020)

                                   Tracy A. Weitz, et al., Safety of
                                   Aspiration Abortion Performed by
                                   Nurse Practitioners, Certified
                                   Nurse Midwives, and Physician
       508                         Assistants Under a California
                                   Legal Waiver, American Journal of
                                   Public Health (March 2013)
                                   (Exhibit 3 to Daniel Grossman
                                   deposition on August 25, 2020)

                                   Mifepristone REMS, April 2019
       509                         (Exhibit 4 to Daniel Grossman
                                   deposition on August 25, 2020)

                                   Abortion in Iowa City, IA (Exhibit
       510                         5 to Daniel Grossman deposition on
                                   August 25, 2020)

                                   Abortion in Marquette, MI (Exhibit
       511                         6 to Daniel Grossman deposition on
                                   August 25, 2020)

                                   Abortion in Rochester, MN
       512                         (Exhibit 7 to Daniel Grossman
                                   deposition on August 25, 2020)

                                   Abortion in Saint Paul, MN
       513                         (Exhibit 8 to Daniel Grossman
                                   deposition on August 25, 2020)

                                   Abortion in Waukegan, IL (Exhibit
       514                         9 to Daniel Grossman deposition on
                                   August 25, 2020)




                                                                                       Page 2 of 5
        Case: 3:19-cv-00038-wmc Document #: 69 Filed: 11/13/20 Page 3 of 5

Date          Identification                   Description                Offers, Objections,
       No.           Witness                                              Rulings, Exceptions

                                   Guttmacher Institute, Medication
                                   Abortion, dated November 1, 2019
       515                         (Exhibit 10 to Daniel Grossman
                                   deposition on August 25, 2020),
                                   GR0000514 to GR0000515

                                   Rule 26(a)(2)(C) Disclosure of
       516                         Kathy King, M.D., dated December
                                   6, 2019, with Curriculum Vitae

                                   Tracy A. Weitz, et al., Letters,
                                   Research informs abortion care
                                   policy change in California,
       517
                                   American Journal of Public Health
                                   (Oct. 2014), KI0000309 to
                                   KI0000310

                                   PDF Copy of Area Health Resource
                                   File SP0000227 (Exhibit 4 to
       518
                                   Joanne Spetz deposition on August
                                   25, 2020, reformatted)

                                   PDF Copy of Data Explorer
                                   SP0000332 (Exhibit 5 to Joanne
       519
                                   Spetz deposition on August 25,
                                   2020, reformatted)

                                   Guttmacher Institute, Medication
       520                         Abortion, dated August 13, 2020,
                                   SP0000725 to SP0000729

                                   Guttmacher Institute, Medication
       521
                                   Abortion, dated November 9, 2020

                                   Ying Xue, et al., Impact of state
                                   nurse practitioner scope of practice
       522                         regulation on health care delivery:
                                   Systematic review, Nursing Outlook
                                   (2016), SP0002042 to SP0002056

                                   Wisconsin Council on Medical
                                   Education & Workforce, 2018
                                   Healthcare Workforce Report,
       523
                                   Mapping Our Way to Success:
                                   Wisconsin’s Physician Workforce,
                                   SP0001953 to SP0002004


                                                                                      Page 3 of 5
        Case: 3:19-cv-00038-wmc Document #: 69 Filed: 11/13/20 Page 4 of 5

Date          Identification                   Description                  Offers, Objections,
       No.           Witness                                                Rulings, Exceptions

                                   Wisconsin Hospital Association,
                                   Wisconsin 2018 Health Care
       524
                                   Workforce Report, SP0002005 to
                                   SP0002040

                                   Plaintiff Katherine Melde’s
       525                         Responses to Defendants’ Requests
                                   for Documents and Interrogatories

                                   Defendants’ Notice of Rule
                                   30(b)(6) Deposition of Plaintiff
                                   Planned Parenthood of Wisconsin,
                                   Inc. with Exhibit A, dated
       526
                                   September 9, 2020 (Exhibit 1 to
                                   Planned Parenthood of Wisconsin,
                                   Inc. Rule 30(b)(6) deposition on
                                   September 21, 2020)

                                   Plaintiff Planned Parenthood of
                                   Wisconsin, Inc.’s Responses to
                                   Defendants’ Requests for
                                   Documents and Interrogatories,
       527
                                   dated November 15, 2019 (Exhibit
                                   2 to Planned Parenthood of
                                   Wisconsin, Inc. Rule 30(b)(6)
                                   deposition on September 21, 2020)

                                   2020 Planned Parenthood monthly       Plaintiffs designated this
                                   calendars (Exhibit 3 to Planned       document “Highly
                                   Parenthood of Wisconsin, Inc. Rule    Confidential” pursuant
                                   30(b)(6) deposition on September      to the Protective Order
                                   21, 2020), PPWI_00000931 to           in this case. If used at
       528
                                   PPWI_00000945                         trial, Plaintiffs will
                                                                         request that this exhibit
                                                                         be sealed and/or that a
                                                                         redacted version be
                                                                         used.

                                   Plaintiff Sara Beringer’s Responses
       529                         to Defendants’ Requests for
                                   Documents and Interrogatories

                                   Plaintiff Natalee Hartwig’s
       530                         Responses to Defendants’ Requests
                                   for Documents and Interrogatories


                                                                                          Page 4 of 5
           Case: 3:19-cv-00038-wmc Document #: 69 Filed: 11/13/20 Page 5 of 5

Date                Identification                          Description                   Offers, Objections,
          No.              Witness                                                        Rulings, Exceptions


        In addition to the above exhibits, Defendants reserve the right to use as exhibits all publications

 cited or relied upon by Defendants’ expert in his expert report filed in this case. Finally, Defendants

 reserve the right to produce rebuttal exhibits and impeachment exhibits at the trial in this matter.

        Dated this 13th day of November 2020.

                                                       Respectfully submitted,

                                                       JOSHUA L. KAUL
                                                       Attorney General of Wisconsin

                                                       Electronically signed by:

                                                       s/ Brian P. Keenan
                                                       BRIAN P. KEENAN
                                                       Assistant Attorney General
                                                       State Bar #1056525

                                                       CLAYTON P. KAWSKI
                                                       Assistant Attorney General
                                                       State Bar #1066228

                                                       JENNIFER L. VANDERMEUSE
                                                       Assistant Attorney General
                                                       State Bar #1070979

                                                       Attorneys for Defendants

 Wisconsin Department of Justice
 Post Office Box 7857
 Madison, Wisconsin 53707-7857
 (608) 266-0020 (BPK)
 (608) 266-8549 (CPK)
 (608) 266-7741 (JLV)
 (608) 267-2223 (Fax)
 keenanbp@doj.state.wi.us
 kawskicp@doj.state.wi.us
 vandermeusejl@doj.state.wi.us




                                                                                                        Page 5 of 5
